June 1, 2022

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brendan B. Dix (Registration No. 37,313) on 06/01/2022.

The application has been amended as follows: 



















In the Claims:


1. (Previously presented) A furniture barrier apparatus comprising: 
a barrier body, the barrier body having a first end, a second end, and a sidewall 
extending therebetween forming a body cavity, the barrier body being flexible such that it can be shaped to match a profile of a furniture item, a height of the sidewall being configured to fit securely between an underside of the furniture item and the floor; 
a filling coupled to the barrier body, the filling being coupled within the body cavity; 
a pair of end loops coupled to the barrier body, the pair of end loops being coupled to the first end and the second end and configured to selectively engage a pair of back feet of the furniture item; and 
a plurality of medial loops coupled to the barrier body, each medial loop being configured to selectively engage a pair of front feet of the furniture item. 
 
2. (Canceled)

3. (Previously presented) A furniture barrier apparatus comprising: 
a barrier body, the barrier body having a first end, a second end, and a sidewall extending therebetween forming a body cavity, the barrier body being flexible such that it can be shaped to match a profile of a furniture item, a height of the sidewall being configured to fit securely between an underside of the furniture item and the floor; 
a filling coupled to the barrier body, the filling being coupled within the body cavity; 
a pair of end loops coupled to the barrier body, the pair of end loops being coupled to the first end and the second end and configured to selectively engage a pair of back feet of the furniture item; and 
Page 2 of 7a plurality of engagement members coupled to the barrier body, each engagement member comprising a female engagement component coupled to the barrier body and a male engagement component, the male engagement component being configured to be secured to the underside of the furniture item. 
 
4. (Currently amended) The furniture barrier apparatus of claim 3 further comprising each engagement member being one of [[,]]and adhesives[[,]] 

5. (Original) The furniture barrier apparatus of claim I further comprising the filling being a plurality of beads.
  
6. (Original) The furniture barrier apparatus of claim I further comprising the filling being batting.
  
7. (Previously presented) A furniture barrier apparatus comprising:
a barrier body, the barrier body having a first end, a second end, and a sidewall extending therebetween forming a body cavity, the barrier body being flexible such that it can be shaped to match a profile of a furniture item, a height of the sidewall being configured to fit securely between an underside of the furniture item and the floor; 
a filling coupled to the barrier body, the filling being coupled within the body cavity; 
a pair of end loops coupled to the barrier body, the pair of end loops being coupled to the first end and the second end and configured to selectively engage a pair of back feet of the furniture item: and 
the sidewall having a flat bottom side and a rounded top side.  

8. (Currently amended) The furniture barrier apparatus of claim 1, further comprising: 
the sidewall having a flat bottom side and a rounded top side; and 
a plurality of engagement members coupled to the barrier body, each engagement member comprising a female engagement component coupled to the top side of the barrier body and a male engagement component, the male engagement component being configured to be secured to the underside of the furniture item, each engagement member being one of [[,]] and adhesives[[,]] 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636